[Cite as State ex rel. Fuller v. Friedland, 2014-Ohio-405.]


                  Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                        No. 100643



         STATE OF OHIO, EX REL. MICHAEL FULLER
                                                                 RELATOR

                                                       vs.

                      JUDGE CAROLYN B. FRIEDLAND
                                                                 RESPONDENT



                                       JUDGMENT:
                                   COMPLAINT DISMISSED


                                             Writ of Mandamus
                                             Motion No. 470603
                                             Order No. 471606

        RELEASE DATE:                  February 3, 2014
RELATOR

Michael Fuller, pro se
Inmate No. 257390
2500 South Avon Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, P.J.:

       {¶1}   Relator, Michael Fuller, seeks a writ of mandamus in order to compel the

respondent, Judge Carolyn B. Friedland, to conduct a resentencing hearing in his

underlying cases of State v. Fuller, Cuyahoga C.P. Nos. CR-276787 and CR-277973.

The respondent has filed a motion to dismiss, which Fuller has not opposed and we grant

for the following reasons.

       {¶2} Fuller has pursued numerous state and federal actions and appeals relating

to his 1993 convictions for rape, aggravated burglary, attempted felonious assault, and

felonious assault. He now seeks a writ of mandamus based on this court’s 1993 decision

that affirmed his convictions on appeal. State v. Fuller, 8th Dist. Cuyahoga Nos. 63987

and 63988, 1993 Ohio App. LEXIS 5192 (Oct. 28, 1993).

       {¶3} The requisites for mandamus are well established: 1) the relator must

establish a clear legal right to the requested relief; 2) the respondent must possess a clear

legal duty to perform the requested relief; and 3) the relator does not possesses nor

possessed an adequate remedy at law. State ex rel. Tran. v. McGrath, 78 Ohio St.3d 45,

676 N.E.2d 108 (1997).

       {¶4} In regard to the first two elements required for mandamus, Fuller appears to

be relying on language contained on the last page of the opinion that provided “Case

remanded to the trial court for resentencing.”          However, the decision decisively

overruled all of Fuller’s assignments of error and affirmed his convictions.      The plain

language of the opinion establishes that the phrase upon which Fuller relies was an

obvious clerical error.   In fact, the opinion clearly provides as follows:
               Appellant, in his third assignment of error, avers that the trial court’s
       sentence is in violation of R.C. 2929.41(E)(3). The state does not contest
       this assignment of error.

       ***

               In the present case, the trial court sentenced appellant to a minimum
       term of imprisonment of twenty years, a term clearly in excess of R.C.
       2929.41(E)(3) limits. However, reversible error is not found where a trial
       court’s sentence exceeds the minimum established for consecutive terms
       since R.C. 2929.41(E)(3) is a self-executing statute which automatically
       limits the aggravated minimum term to fifteen years. State v. White (1985),
       18 Ohio St.3d 340, 341. Therefore, this court need not remand this case for
       resentencing or modify appellant’s sentence. Id.; State v. Slider (1980), 70
       Ohio App.2d 283, 289.

              Appellant’s third assignment of error is overruled.

              Judgment affirmed.

Fuller, 1993 Ohio App. LEXIS 5192 (Emphasis added.)

       {¶5}   Indeed, several courts, including this court, have since reviewed the issue

concerning the minimum established consecutive term of R.C. 2929.41(E)(3) and found

that the statute is self-executing and that a 15-year minimum term has been applied to

Fuller’s case. Fuller v. Mohr, 8th Dist. Cuyahoga No. 98477, 2012-Ohio-4828, ¶ 9

(applying res judicata to Fuller’s claims because the Franklin County Court of Common

Pleas has “recognized that the aggregate minimum sentence was capped at 15 years, but

found Fuller’s contention that he should be released after 15 years to be without merit”).

       {¶6} In 1993, this court explicitly found that there was no need to remand the case

for resentencing, overruled all of Fuller’s assigned errors, and affirmed his convictions.

The statement to the contrary in another portion of the opinion was an obvious clerical

error, subject to correction or clarification. See, e.g., Brennaman v. R.M.I. Co., 71 Ohio
St.3d 1211, 643 N.E.2d 138 (1994) (granting a motion for clarification and correcting the

last sentence of the majority opinion). Fuller has failed to establish that he has a clear

legal right to be resentenced or that respondent has any duty to resentence him.

Consequently, his petition for a writ of mandamus must be denied.

       {¶7} Fuller’s petition has also failed to comply with Loc.App.R. 45(B)(1)(a).

This court has previously addressed the same defect in a previous action Fuller filed with

this court in State ex rel. Fuller v. Friedland, 8th Dist. Cuyahoga No. 76750, 1999 Ohio

App. LEXIS 4856 (Oct. 14, 1999), citing State ex rel. Sherills v. Court of Common Pleas,

8th Dist. Cuyahoga No. 69707 (Dec. 1, 1995) (“failure to provide this court with a

supporting affidavit warrants dismissal”).     A simple statement that verifies that relator

has reviewed the complaint and that the contents are true and accurate does not satisfy the

mandatory requirement under Loc.App.R. 45(B)(1)(a). State ex rel. Jones v. McGinty,

8th Dist. Cuyahoga No. 92602, 2009-Ohio-1258; State ex rel. Mayes v. Ambrose, 8th

Dist. Cuyahoga No. 91980, 2009-Ohio-25; James v. Callahan, 8th Dist. Cuyahoga No.

89654, 2007-Ohio-2237.

       {¶8}   Accordingly, we grant respondent’s unopposed motion to dismiss. Costs

are assessed against relator.   The court directs the clerk of court to serve all parties with

notice of this judgment and its date of entry upon the journal as required by Civ.R. 58(B).

       {¶9} Complaint dismissed.




KATHLEEN ANN KEOUGH, PRESIDING JUDGE
TIM McCORMACK, J., and
EILEEN T. GALLAGHER, J., CONCUR